Citation Nr: 0625968	
Decision Date: 08/21/06    Archive Date: 08/31/06

DOCKET NO.  05-21 926	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Waco, 
Texas


THE ISSUE

Whether the veteran's son, P.L.R., is entitled to recognition 
as a helpless child on the basis of permanent incapacity for 
self-support prior to attaining the age of 18 years.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESSES AT HEARING ON APPEAL

Veteran and his daughter


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The veteran served on active duty from January 1943 to 
November 1945.  

This matter comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a February 2005 rating 
decision by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Waco, Texas, which found that the veteran's 
son (hereinafter, "P.L.R.") was not permanently incapable of 
self support by reason of physical or mental defect at the 
date of attaining the age of 18 years.  The veteran perfected 
a timely appeal to that decision.  

On July 18, 2006, the veteran and his daughter appeared at 
the VA office in El Paso and testified at a videoconference 
hearing before the undersigned Acting Veterans Law Judge, 
sitting in Washington, DC.  The veteran accepted this hearing 
in lieu of an in-person hearing.  A transcript of the 
videoconference hearing is of record.  

In August 2006, the veteran's motion to advance the case on 
the docket was granted by the undersigned pursuant to 38 
U.S.C.A. § 7107 and 38 C.F.R. § 20.900(c) due to the 
veteran's advanced age.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's claim has been obtained by the 
RO.  

2.  The veteran's son, P.L.R., was born in July 1954 and 
attained the age of 18 in July 1972.  

3.  It is not shown that P.L.R. was permanently incapable of 
self-support by reason of physical or mental defect present 
when, or before, he attained age 18.  


CONCLUSION OF LAW

The criteria for recognition of the veteran's son, P.L.R., as 
a "child" of the veteran based on permanent incapacity for 
self-support before his 18th birthday have not been met.  38 
U.S.C.A. §§ 101(4), 5103, 5103A, 5107(b) (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.57, 3.102, 3.159, 3.315, 3.356 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and her representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2005); 
38 C.F.R. § 3.159(b) (2005); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper VCAA notice must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide; 
and (4) must ask the claimant to provide any evidence in 
his/her possession that pertains to the claim, in accordance 
with 38 C.F.R. § 3.159(b) (1).  See Pelegrini v. Principi, 18 
Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).  

In the Mayfield case, the U.S. Court of Appeals for the 
Federal Circuit addressed the meaning of prejudicial error 
(38 U.S.C.A. § 7261(b)), what burden each party bears with 
regard to the Court's taking due account of the rule of 
prejudicial error, and the application of prejudicial error 
in the context of the VCAA duty to notify (38 U.S.C.A. 
§ 5103(a)).  The Federal Circuit held, in effect, that the 
Board must specify what documents satisfy the duty to provide 
notice to a claimant, and that the Court of Appeals for 
Veterans Claims (Court) must, if a case is appealed to the 
Court, specifically review the Board's findings regarding 
such notice.  Considering the decisions in Pelegrini and 
Mayfield, the Board finds that the requirements of the VCAA 
have been satisfied in this matter, as discussed below.  

In Pelegrini, the Court held, in part, that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable RO decision on a 
claim for VA benefits.  In this case, VA satisfied its duty 
to notify by means of a letter dated in November 2004 from 
the agency of original jurisdiction (AOJ) to the veteran that 
was issued prior to the initial AOJ decision.  Additional 
letters were issued in October 2005 and March 2006.  Those 
letters informed the veteran of what evidence was required to 
substantiate the claim and of his and VA's respective duties 
for obtaining evidence.  The veteran was also asked to submit 
evidence and/or information in his possession to the AOJ.  
Accordingly, the requirements the Court set out in Pelegrini 
have been satisfied.  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
(1) veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, supra.  A letter addressing these elements 
was sent to the veteran in March 2006.  

The Board concludes that the notifications received by the 
veteran adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
veteran relative to his claim has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  Thus, for these reasons, 
any failure in the timing or language of VCAA notice by the 
RO constituted harmless error.  

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claim, under both 
former law and the VCAA.  The Board, therefore, finds that no 
useful purpose would be served in remanding this matter for 
yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the veteran.  The Court of 
Appeals for Veterans Claims has held that such remands are to 
be avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), vacated on other grounds sub nom. Winters v. Gober, 
219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  See also Livesay v. Principi, 15 Vet. App. 165, 178 
(2001) (en banc).  

II.  Factual Background.

Received in October 2004 was a statement in support of claim 
(VA Form 21-4138), wherein the veteran requested that his son 
be recognized as a "helpless child."  Submitted in support 
of the claim was a certificate of birth, which shows that the 
veteran's son, P.L.R., was born in July 1954; as such, he 
attained age 18 in July 1972.  

Also submitted in support of the veteran's claim was a copy 
of a disability report from the Social Security 
Administration (SSA), dated in July 1995.  The veteran 
indicated that P.L.R. was diagnosed with a grand mal seizure 
disorder, which caused painful, burning neuralgia to the 
right face and right dorsal thigh; it was noted that the 
facial discomfort becomes so severe that he cannot speak.  
The report stated the condition first bothered him in June 
1993.  The report indicated that P.L.R. stopped working on 
February 26, 1995; it was noted that he stopped working due 
to the fact that his seizure condition started getting worse 
and he was laid off.  

Received in October 2004 were medical statements from Dr. A. 
B. Bakr, indicating that the veteran' son, P.L.R., suffers 
from severe post-herpetic neuralgia, affecting the right side 
of the face and right thigh.  In one statement, dated in 
March 1996, Dr. Bakr stated that P.L.R. is totally 
incapacitated because of pain and severe impairment of 
speech.  Dr. Bakr further stated that P.L.R. is considered to 
be totally and permanently disabled in view of his 
conditions.  

Also received in October 2004 were treatment reports from 
Texas Tech, dated from May 1995 to July 1995, which show that 
P.L.R. received treatment for symptoms associated with a 
seizure disorder.  

Of record are treatment reports from Hotel Dieu Hospital, 
dated from December 1971 through December 1989, which show 
that P.L.R. received treatment for symptoms of grand mal 
seizure.  Among these records is a hospital report, which 
indicates that P.L.R. was admitted to the emergency room on 
December 23, 1971, following an apparent grand mal seizure at 
home earlier that evening.  At that time, it was reported 
that at about age 10-11 year of age, he had a single episode 
of syncope without convulsion, but he was unable to furnish 
any additional details regarding that episode.  It was 
further noted that, at approximately age 8-9 years, P.L.R. 
sustained a cerebral concussion when he was accidentally 
struck in the head with a baseball bat.  P.L.R. was 
discharged from the hospital on December 24, 1971 with a 
diagnosis of seizure disorder.  

In a statement in support of claim (VA Form 21-4138), dated 
in November 2004, the veteran indicated that P.L.R. was 
briefly married; however, because of his disabilities, his 
marriage ended in 1979.  

Received in November 2005 was a statement from P.L.R.'s 
cousin, indicating that his father trained P.L.R. in the 
business of locksmith; he stated that, during the period of 
training, he became aware of P.L.R.'s episodes.  Also 
received in November 2005 was a statement from P.L.R.'s 
uncle, M.B., who is the owner of the locksmith business.  He 
reported being aware of P.L.R.'s medical problems dealing 
with seizures before the age of eighteen and beyond.  M.B. 
explained that, after dropping out of high school, he hired 
P.L.R. and taught him the basics of locksmithing and kept 
watch over him.  M.B. further noted that, even after the age 
of eighteen, they always had to keep an eye over P.L.R. in 
case he had a seizure in order to prevent him from harm.  In 
yet another lay statement, dated in November 2005, a couple 
that has known P.L.R. since he was 10 years old attested to 
the fact that P.L.R. sustained an accidental head injury when 
he was 10 years old.  The couple related that P.L.R. began 
having occasional seizures after incurring the head injury 
from a baseball bat; they noted that P.L.R.'s speech became 
an impediment, and that his injury continued to have a 
negative impact on his health.  

At the time of the videoconference hearing in July 2006, the 
veteran related that his son sustained an injury at the age 
of 10 or 12 when he was accidentally hit with a baseball bat.  
The veteran reported that P.L.R. began suffering from 
seizures, during which he would blackout; he stated that his 
son's injury affected his ability to learn as a youth.  The 
veteran related that his son was trained to be a locksmith by 
his uncle, who subsequently hired him; as such, he was 
employed in a sheltered environment.  The veteran maintained 
that P.L.R. was incapacitated because he was unable to work 
in an outside capacity.  P.L.R.'s sister testified that 
P.L.R. had such a difficult time with school that he dropped 
out; she noted that it was because of his problems with 
school that her uncle decided to help train P.L.R. in 
learning the trade of locksmithing.  The veteran testified 
that his son has lived with him from the time he was a child 
until the present time; he stated that P.L.R. has been 
dependent from the time he was a child, through his teens, 
and has remained so today.  

III.  Pertinent Laws and Regulations.

VA law provides that the term "child" of the veteran means 
an unmarried person who is a legitimate child, a child 
legally adopted before the age of 18 years, a stepchild who 
acquired that status before the age of 18 years or an 
illegitimate child; and is under the age of 18 years; or 
before reaching the age of 18 years, became permanently 
incapable of self-support; or after reaching the age of 18 
years and until completion of education or training, but not 
after reaching the age of 23, is pursuing a course of 
instruction at an approved educational institution.  38 
U.S.C.A. § 101(4) (West 2002); 38 C.F.R. § 3.57 (2005).  

Regulations provide that the determination of whether a child 
is shown to be permanently incapable of self-support by 
reason of mental or physical defect at the date of attaining 
the age of 18 years is a question of fact for determination 
by the rating agency on the competent evidence of record in 
the individual case.  38 C.F.R. § 3.356 (2005).  In making 
this determination, the focus must be on the child's status 
at the time of his or her 18th birthday.  See Dobson v. 
Brown, 4 Vet. App. 443, 445 (1993); Cumby v. West, 12 Vet. 
App. 363 (1999).  

Principal factors for consideration include (1) the fact that 
a claimant is earning his or her own support is prima facie 
evidence that he or she is not incapable of self-support, (2) 
a child shown by proper evidence to have been permanently 
incapable of self-support prior to the date of attaining the 
age of 18 years, may be so held at a later date even though 
there may have been a short intervening period or periods 
when his or her condition was such that he or she was 
employed, (3) it should be borne in mind that employment of a 
child prior or subsequent to the delimiting age may or may 
not be a normal situation, depending on the educational 
progress of the child, the economic situation of the family, 
indulgent attitude of parents, and the like (In cases where 
the extent and nature of disability raises some doubt as to 
whether they would render the average person incapable of 
self-support, factors other than employment are for 
consideration and lack of employment of the child either 
prior to the delimiting age or thereafter should not be 
considered as a major factor in the determination.), and (4) 
the capacity of a child for self-support is not determinable 
upon employment afforded solely upon sympathetic or 
charitable considerations and which involved no actual or 
substantial rendition of services.  38 C.F.R. § 3.356(b).  


Analysis.

While the evidence clearly establishes that P.L.R. is 
currently disabled, the evidence of record does not show that 
he was permanently incapable of self-support by reason of 
mental or physical defect when he attained age 18 in 1972.  
The only medical evidence of record discussing his medical 
history before the age of 18 is a hospital report, dated in 
December 1971, indicating that he sustained a cerebral 
concussion when he was accidentally struck in the head with a 
baseball bat at the age of 8-9; the report also noted that, 
at about the age of 10-11, P.L.R. had a single episode of 
syncope without convulsion.  This evidence fails to show that 
the veteran's son was permanently incapable of self-support 
by reason of mental or physical defect when he attained the 
age of 18.  

The record, in fact, presents extremely persuasive evidence 
that P.L.R. was capable of self-support when he attained the 
age of 18 in 1972.  The record indicates that he was employed 
until February 1995; it was noted that he was awarded SSA 
disability benefits based on his inability to work, effective 
August 1995.  This evidence demonstrates that even assuming 
that P.L.R. suffered from a seizure disorder which caused 
some impairment, and caused him to quit high school, he was 
far from permanently incapable of self-support before 18 
years of age.  In fact, he was able to be trained to become a 
locksmith, and was gainfully employed until February 1995; he 
was awarded SSA benefits in August 1995, over 23 years after 
he turned 18 years of age.  

The Board has considered the assertions made by the veteran, 
P.L.R.'s uncle, P.L.R.'s cousin, as well as that of his 
sister, regarding the injury P.L.R. sustained as a youth and 
the problems he had with a seizure disorder over the years.  
While those individuals are competent to describe observable 
manifestations during P.L.R.'s childhood, they are not 
competent to provide medical evidence establishing that 
P.L.R. was permanently incapable of self-support prior to or 
at the time of his 18th birthday.  See generally Ruiz v. 
Gober, 10 Vet. App. 352, 356 (1997); Grivois v. Brown, 6 Vet. 
App. 136, 140 (1994); Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  

In sum, the evidence falls far short of demonstrating that 
P.L.R was permanently incapable of self support due to 
physical or mental impairment/defect before age 18.  Thus, 
the Board concludes that the preponderance of the evidence is 
against the claim, and it must be denied.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not for application.  See 
generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz 
v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  


ORDER

The veteran's son, P.L.R., is not entitled to recognition as 
a helpless child on the basis of permanent incapacity for 
self-support prior to attaining the age of 18 years, and 
therefore this appeal is denied.  



______________________________________________
A. P. SIMPSON
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


